DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US Publication 2009/0220708) in view of Schacht et al. (US Publication 2012/0015107).
	With respect to claim 1, Schmitt teaches a method for producing reliefs by means of digital printing, comprising the stages of: 
providing a substrate (2) having a first digital print (33) on one of the faces thereof (Paragraph 0068), 
applying a coating (30) on the face of the substrate (2) with the first digital print (33, Paragraphs 0069, 0070), 
partially drying the coating (30) with the first digital print (33) until a gelled coating state is obtained (Paragraphs 0034, 0056), 
applying pressure to the gelled coating (30) using an embossing roller (4) to obtain a three-dimensional structure (31 and Paragraphs 0071, 0072), 
 said embossing roller (4) having an external surface (outer surface of roller 4), such that, by applying pressure, the drops of ink create cavities in the gelled coating (3) in order to produce the three-dimensional structure (Paragraph 0071); and
 completely drying (5) the gelled coating (30) on which the three-dimensional structure has been obtained (Paragraph 0071).
However, Schmitt does not explicitly disclose depositing drops of ink in order to produce a second digital print and receiving the second digital print with the deposited drops of ink.  Schacht et al. teaches a process of depositing drops of ink in order to produce a second digital print (6 and 10 deposits ink in Figure 9) and a roller (20) receiving the second digital print with the deposited drops of ink (Paragraph 0104 and Figure 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to produce a second digital print as taught by Schacht et al. for the purpose of providing a smooth and economical method of providing variable patterns.
	With respect to claim 3, Schmitt et al. teaches the claimed invention with the exception of second digital print with the deposited drops of ink is applied directly on the external surface of the embossing roller. Schacht et al. teaches the second digital print (6) with the deposited drops of ink is applied directly on the external surface of the embossing roller (20).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to provide a second digital print as taught by Schacht et al. for the purpose of providing a smooth and economical method of providing variable patterns.
	With respect to claim 4, Schmitt teaches the claimed invention with the exception of the second digital print with the deposited drops of ink is applied on an additional substrate which is pressed by the embossing roller against the coating.
Schacht et al. teaches the second digital print (6) with the deposited drops of ink is applied on an additional substrate (7) which is pressed by the embossing roller (20) against the coating (Figure 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to provide a second digital print as taught by Schacht et al. for the purpose of providing a smooth and economical method of providing variable patterns.
	With respect to claim 5, Schmitt teaches the claimed invention with the exception of depositing drops of ink that are removed after obtaining the three-dimensional structure on the coating.
 Schacht et al. teaches the deposited drops of ink (10 deposits ink on 20) are removed after obtaining the three-dimensional structure on the coating (removal by scraper 21, Paragraph 104).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to include  removing deposited drops of ink as taught by Schacht et al. for the purpose of removing excess ink from a surface of a roller.
	With respect to claim 6, Schmitt teaches the claimed invention with the exception of deposited drops of ink are removed by scraping and applying heat.
 Schacht et al. teaches the deposited drops of ink (10 deposits ink on 20) are removed by scraping (removal by scraper 21, Paragraph 104) and applying heat (27, Paragraph 0097).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to include  removing deposited drops of ink and heat as taught by Schacht et al. for the purpose of removing excess ink from a surface of a roller.
	With respect to claim 7, Schmitt teaches the claimed invention with the exception of with the exception of drops of ink that are deposited by using ink ejectors. Schacht et al. teaches the drops of ink are deposited by using ink ejectors (10).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to provide ink ejectors as taught by Schacht et al. for the purpose of providing various textures of ink on a surface.
	With respect to claim 8, Schmitt teaches the coating (30) is partially dried using UV light or LED-UV light (Paragraphs 0034 and 0056).
	With respect to claim 9, Schmitt teaches the coating is a delayed drying using UV light or LED-UV light (Paragraphs 0031, 0034).
	With respect to claim 10, Schmitt teaches a digital printing machine for producing reliefs, comprising 
means for providing a substrate (2) having a first digital print (33) on one of the faces thereof (Paragraph 0068),
 a unit (10) for applying a coating (30) on the face of the substrate (1) with the first digital print (33), 
a first drying unit (3) for partially drying the coating (30) until a gelled state is obtained, 
an embossing roller (4) for applying pressure to the coating (30) and obtaining a three-dimensional structure (31 and Paragraphs 0071, 0072), 
 said embossing roller (4) having an external surface (outer surface of 4), such that, by applying pressure, the drops of ink create cavities in the gelled coating (30) in order to produce the three-dimensional structure (Paragraph 0071),
 a second drying unit (5) for completely drying the coating (30) on which the three-dimensional structure has been obtained (Paragraph 0071).
However, Schmitt does not explicitly disclose a second digital print with the deposited drops of ink.  Schacht et al. teaches a second digital print with the deposited drops of ink (6 and 10 deposits ink in Figure 9 and Paragraph 0104 and Figure 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to produce a second digital print as taught by Schacht et al. for the purpose of providing a smooth and economical method of providing variable patterns.
	With respect to claim 11, Schmitt teaches the claimed invention with the exception of providing an additional substrate on which the second digital print with the deposited drops of ink can be applied.
Schacht et al. teaches providing an additional substrate (7) on which the second digital print (6) with the deposited drops of ink be applied (pressed by the embossing roller 20 and Figure 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to produce a second digital print as taught by Schacht et al. for the purpose of providing a smooth and economical method of providing variable patterns.
	With respect to claim 12, Schmitt teaches the claimed invention with the exception of with the exception of means for removing drops of ink. Schacht et al. teaches comprising means for removing drops of ink (10 deposits ink on 20 and removal by scraper 21, Paragraph 104).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to include removing deposited drops of ink as taught by Schacht et al. for the purpose of removing excess ink from a surface of a roller.
With respect to claim 13, Schmitt teaches the claimed invention with the exception of depositing drops of ink on the external surface of the additional layer. Schacht et al. teaches ink ejectors (10) for depositing drops of ink on the external surface of the additional substrate (7).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmitt to provide ink ejectors as taught by Schacht et al. for the purpose of providing various textures of ink on a surface.
With respect to claim 14, Schmitt teaches first and second drying units are UV light lamps or LED-UV light (Paragraphs 0034 and 0056).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the prior art does not teach or render obvious depositing the drops of ink according to the shapes and reliefs identified in the first digital print, such that a positive relief is obtained which is pressed by the embossing roller against the gelled coating, defining a negative relief in the coating with which the three-dimensional structure is obtained.

Response to Arguments
4.	Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks on page 5, the applicant argues the distinguishing feature of the invention is that the second digital print makes the embossing forms on the external surface of the embossing roller thereby allowing control of the adherence and deformability of the embossing forms according in claims 1 and 10 and that Schmitt/Schacht do not teach such feature.  However, the examiner notes that claims 1 and 10 do not recite limitations with respect to the control of adherence and deformability.   Therefore, the examiner is not persuaded of any error in the rejections above and maintains the rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853